DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation " wherein the distance calculation section outputs a singular value indicating that the precision is inadequate, for the pixel as to which the precision has been determined to be inadequate" in lns. 6-9.  It is unclear what “for the pixel as to which the precision has been determined to be inadequate”. Examiner will interpret as “wherein the distance calculation section outputs a singular value for the pixel; wherein the singular value indicates the precision is inadequate and indicates why the precision has been determined to be inadequate.” Claim 5, being dependent on claim 4, is similarly rejected.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “singular value” in claims 4 and 5 is used by the claims to mean “unique value,” while the accepted meaning is “magnitude of the maximum action of a matrix” (see “Math for Machines:Understanding Eigenvalues and Singular Values). The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitsuhiro JP 2018025474.

Regarding claim 1, Mitsuhiro teaches a distance-measuring apparatus (optical flight ranging apparatus 1, Fig. 1, [0013]) comprising: 
a light emission section that executes an emission of measuring light, which is radiated to a target space to be measured (light projecting unit 3 radiates light toward detection area,  Fig. 1, [0016]); 
a plurality of light-sensitive elements that store electric charges in response to incident light from the target space to be measured (Light receiving unit 4 includes matrix of pixels 12 and receives light reflecting from target object P, Fig. 1, [0017, 18]);  
a distance calculation section that calculates a distance to an object in a direction of observation, for each pixel, based on amounts of electric charges which are respectively stored in light-sensitive elements at a plurality of timings that respectively delay by predefined phases from a timing of the emission of the measuring light (four phase shift timings of 0, 90, 180, and 270 degrees, [0027]), wherein the calculated distances are outputted from the distance-measuring apparatus (electric charges accumulated on pixels and stored and distance to object P is calculated with data processing unit 6, Fig. 1, [0018-21]; distance information can be shown in an image, [0040]); and 
a precision calculation section that calculates a precision of the distance, for each pixel, based on a relation among the amounts of the electric charges stored at the plurality of timings, wherein the calculated precisions are outputted from the distance-measuring apparatus (abnormality detection unit 7, [0025-40]; motion blur precision can be indicated with color change output, [0040])

Regarding claim 2, Mitsuhiro teaches the distance-measuring apparatus according to claim 1, wherein the precision calculation section calculates the precision based on a difference between the relation among the amounts of the electric charges in an ideal image-capturing with no error and the relation among the amounts of the electric charges actually acquired (Comparing a case where there is no offset corresponds to an ideal imaging without error, and DeltaOS corresponds to a difference between a relation among the amounts of charge in an ideal image-capturing and actual amounts of charge, [35-40]).

Regarding claim 3, Mitsuhiro teaches the distance-measuring apparatus according to claim 1, wherein the light-sensitive elements store electric charges at four kinds of timings shifted from the timing of the emission by 0°, 90°, 180°, and 270° (four phase shift timings of 0, 90, 180, and 270 degrees, [0027]), and wherein the precision calculation section calculates the precision based on a difference between Q1 + Q3 and Q2 + Q4, where Q1, Q2, Q3, and Q4 respectively represent the four kinds of timings (compares offsets in x and y: OSx=(Q1+Q3)/2, OSy=(Q2+Q4)/2, DeltaOS=OSx-OSy, and motion blur is determined if DeltaOS != 0, [0035-40]).

Regarding claim 4, Mitsuhiro teaches the distance-measuring apparatus according to claim 1, further comprising a precision determination section that determines that the precision is inadequate when the precision does not satisfy a prescribed precision (abnormality detection unit 7, DeltaOS != 0 indicates motion blur is causing poor precision, [0035-40]), wherein the distance calculation section outputs a singular value indicating that the precision is inadequate, for the pixel as to which the precision has been determined to be inadequate (motion blur precision can be indicated with color change output, [0035-40]).

Regarding claim 5, Mitsuhiro teaches the distance-measuring apparatus according to claim 4, wherein the singular value indicates inadequacy of precision due to at least one of random noise, a movement of the object, a change in outside light, and quantization error due to A/D conversion that occur while the electric charges are stored (motion blur precision can be indicated with color change output, [0035-40]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro JP 2018025474 in view of Watanabe US 20100046802 A1

Regarding claim 6, teaches the distance-measuring apparatus according to claim 1, further comprising a distance correction section that corrects the distance, based on the precision.
(corrects distance information of a target part due to low distance precision or reliability, Distance image correction unit 23, F21 in Fig. 9, Abstract, [0063, 263-266, 285-292])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Mitsuhiro to correct the distance based on precision similar to Watanabe. This would allow the distance-measuring apparatus to output useful distance values even while precision is low.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bamji US 7408627 B2: Calculates confidence levels associated with accuracy of Z depth information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645